Title: From George Washington to Samuel Huntington, 15 October 1780
From: Washington, George
To: Huntington, Samuel


                        Sir
                            Head Quarters near passaic Falls 15th Octobr 1780
                        
                        I have been honored with your Excellency’s Favors of the 6th and 9th instants, with the Acts and papers too which they refer. The first did not reach me ‘till the 13th in the Evening.I shall, in obedience to the order of Congress, take the proper steps for a Court of Enquiry to be held on the Conduct of Major Genl Gates as Commander of the Southern Army; and also shall, agreeable to their direction, appoint an Officer to command in his room, untill such enquiry be made. Major General Greene, who is at present at West point, is the Officer I shall nominate.I am sorry to find, by the Copies transmitted in your Excellency’s letter of the 9th that our Affairs to the southward are in so deranged a state. I see not how we are to supply the defect of Cloathing and Arms, except those which have been long expected from France should speedily arrive.I inclose your Excellency a New York paper of the 11th which contains nothing material except Arnolds address to the inhabitants of America. I am at a loss which to admire most—the confidence of Arnold in publishing, or the folly of the Enemy in supposing that a production signed by so infamous a Character will have any weight with the people of these States, or any influence upon our Affairs abroad.Our accounts from New York respecting the intended embarkation continue vague and contradictory. A few days ago it was said that the troops designed for the expedition were all on board, and that the Fleet would sail immediately. I last night received intelligence, tho’ not thro’ a direct Channel, that the troops were again disembarked, and that a plan intirely new was in agitation. Unluckily, the person in whom I have the greatest confidence is afraid to take any measures for communicating with me just at this time, as he is apprehensive that Arnold may possibly have some knowledge of the connection, and may have him watched: But as he is assured that Arnold has not the most distant hint of him, I expect soon to hear from him as usual.I have, in my several late letters to Govr. Jefferson, mentioned the preparations in New York, and have advised him to have all public Stores removed from navigable Waters, lest the expedition should really, as they industriously propagate, be destined for Virginia. I have the  honor to be with the greatest Respect Sir Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                    